DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 3-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/087279 in view of Maguire et al (US2014/0151356).
WO2016/087279 discloses an apparatus and method for detecting contact comprising a steering wheel armature (10), a contact sensor (abstract), a control and evaluation device to keep armature at a defined potential (abstract), and an electrically conductive shield (14) to .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016-087279 in view of Maguire as applied to claim 1 above, and further in view of Van’tzelfde et al (US2015/0336601).
WO2016-087279 in view of Maguire discloses all of the recited subject matter except heating conductor is in the form of a mat.  Van’tzelfde et al discloses heating conductor in the form of a mat (abstract).  It would have been obvious to one of ordinary skill in the art to have included the heating conductor in the form of a mat as disclosed by Van’tzelfde et al, because a heating conductor in the form of a mat allows for a more uniform heating.

Allowable Subject Matter
Claims 2, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






stf								/SHAWNTINA T FUQUA/
February 27, 2021						Primary Examiner, Art Unit 3761